Concurring and Dissenting Opinion
Jackson, J.
I concur in a part of the majority opinion and dissent in part.
The court is indebted to the parties hereto for the thorough, careful and painstaking presentation of the issues involved.
The authorities cited by the parties and in the majority opinion have been grouped, studied, evaluated and even dissected by the parties and the court. For that reason I am not citing any of the authorities relied on, as by so doing, I would only duplicate what has been done and would unduly extend this opinion. In departing from accepted practice I am considering what I deem to be the practical and just approach *229to the problems confronting not only the court, and parties, but also the public generally, who are actually the real parties in interest in this action.
Relators and respondents each proclaim their selfless interest in this action and their concern for the public. Relators stress the fact that by reason of their academic and professional training they possess great skill, peculiar knowledge and professional competence in conveyancing and its related arts, particularly with regard to the legal effect of the instruments necessarily executed in the consumation of a real estate transaction, and with that contention, in general, I agree. The respondents argue with cogent reasoning that in some areas their knowledge of real estate transactions exceeds that of many lawyers; that they devote their full time to that business; and that they possess and exercise the necessary skills and ability to effectively and properly consúmate nearly all phases of a real estate transaction; and again in general, I am in agreement. Each of the parties maintain with considerable ardor, that by reason of their skills, training, experience, the licensing requirements of the statutes and the rules of this court, they have been examined, licensed and approved, and that by virtue thereof, each is free of taint, incompetence and self interest. On that point I take issue with both parties. At the risk of offending friends and associates on both sides of this controversy, I submit that the licensing requirements of both came about through the efforts and demands of the public and the responsible members of both professions. This was an attempt to eradicate abuses that were only too apparent, were offensive to reputable practitioners in both professions, and were causing a loss of confidence in the ability and integrity of both groups.
*230' No reasonable person of the slightest experience would deny, nor I am sure, do the parties hereto, that there is a vast area where the functions of the professions can and do overlap. In my opinion, that area varies in nearly every transaction, and can be determined only by the circumstances then attendant, and is therefore incapable of being legally and precisely defined by any court in a class action such as this. In the final analysis this matter should be resolved by the parties themselves with judgment, good will and a clear and constant regard for the protection of the client. As a lawyer, I find it difficult to agree with the respondents premise that a man can in every, or even many, instances completely, competently and honestly serve two masters; on the other hand, to insist that a realtor have accompanying him at all times and at every state of the proceedings leading up to the consumption of a real estate transaction, one or more lawyers, is of course, an absurd impossibility and such a condition precedent, I am certain, was never contemplated by the relator. I am sure, and I feel that the responsible relator will agree, that there comes a time in most real estate transactions when the proposed buyer or seller should each consult with his own attorney in order to be fully advised as to the legal effect of the instrument or instruments to be executed, to ascertain that the legal description of the real estate is sufficient and correct, and to determine the validity, merchantability and extent of the title conveyed or acquired, etc. In that area the services of the attorney are as vital as the services of the relator in finding the buyer or seller.
I cannot agree completely, nor do I disagree entirely with the statement that respondents “should, within the limitations heretofore specified, be, and hereby are, *231permitted to fill in the forms . . . Certainly, many forms are available to the public generally that can properly and adequately be “filled in” or used by any person of reasonable intelligence, not only relators or lawyers. The value of these forms “standard” or otherwise depends entirely on the content of the fill-in, and the experience, knowledge and ability of the person who completes them.
I concur in the result of the majority opinion in the partial denial of the injunction sought, but for different reasons. This action was brought by the relators against the respondents as a class.
Generally the respondents admit the use of the certain forms referred to in the petition, admit to filling in the blank spaces and deny that such practice constitutes unauthorized practice of law.
As I have previously pointed out in this opinion, the facts and circumstances attendant upon each transaction would be the determinative factor in deciding whether or not the act or acts performed constitute the unauthorized practice of law. No specific act of unauthorized practice of law having been brought to the attention of this court, we should not presume that the respondents did or will engage in illegal or unauthorized acts. Should such act or acts occur not only do the relators have an adequate remedy, but the person injured thereby is not without means of redress.
In conclusion, I might add, perhaps gratuitously, that I am quite sure that most lawyers have no desire to become relators, and I am equally sure most relators have no desire to become lawyers, each is primarily concerned with the problem of honestly earning, from his own profession, an income sufficient to educate his children, properly care for his family and provide *232a comfortable living. Success in that endeavor is more apt to be attained by a spirit of cooperation rather than one of enmity and certainly such cooperation will result in better service and greater benefit and protection to the public.
I concur with the majority opinion in so far as it partially denies the injunction prayed, but for reasons different from those stated therein.
Note. — Reported in 191 N. E. 2d 711.